SUMMARY ORDER
Elyse Ruzow and Michael Scott appeal from the March 19, 2012 opinion and order of the United States District Court for the Southern District of New York (Koeltl, J.) denying in part their motion to dismiss the Section 1983 claims for deprivation of federal civil rights, malicious abuse of process, stigma-plus defamation, and conspiracy against Ruzow and Scotto.
We dismiss. As set forth in the district court’s thorough and well-reasoned opinion, there are factual disputes that preclude a finding of immunity at this stage of the proceedings. See Bolmer v. Oliveira, 594 F.Sd 134, 141 (2d Cir.2010)(“Defendants-Appellants offer their version of the contested facts surrounding Bolmer’s commitment. We lack jurisdiction to compare their factual evidence with [plaintiffs].”). In the absence of an independent source of jurisdiction, we lack the authority to exercise pendent appellate jurisdiction over other aspects of the order. Bolmer, 594 F.3d at 141.
Accordingly, the appeal hereby is DISMISSED.